Citation Nr: 1453918	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-25 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee.

Entitlement to a compensable initial rating for bilateral pes planus.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to November 1984, from February 1985 to August 1985, and from September 1986 to September 2010.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

Although the issues enumerated at the beginning of the July 2012 statement of the case (SOC) include evaluation of DJD of the right knee, but not DJD of the left knee, the reasons and bases section of the SOC considers and denies an increased evaluation for DJD of both knees.  Additionally, although the Veteran's Form 9 contains conflicting statements as to his desire to perfect his appeal with regard to evaluation of DJD of the right knee, the Board construes the Form 9 in favor of the Veteran, and finds that the Veteran has perfected an appeal for both knees.  The issues have been characterized accordingly.  


FINDINGS OF FACT

1.  The Veteran's DJD of the right knee has been manifested by pain with range of motion limited to 135 degrees flexion and 0 degrees extension.  

2.  The Veteran's DJD of the left knee has been manifested by pain with range of motion limited to 135 degrees flexion and 0 degrees extension.  

3.  The Veteran's bilateral pes plans has been manifested by mild symptoms including pain without a weight-bearing line over or medial to the great toe or inward bowing of the tendo achillis.    





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003, 5260 (2014).

2.  The criteria for an evaluation in excess of 10 percent for DJD of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003, 5260 (2014).

3.  The criteria for a compensable evaluation for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5276 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and private treatment records have been associated with the claims file.  The record does not reflect that there are outstanding relevant VA treatment records, or that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in July 2012.  The record does not reflect that the examinations were inadequate for the purposes of determining an appropriate schedular rating for DJD of the right and left knees or pes planus.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the medical record or took a medical history and conducted an examination of the Veteran.  The examination report provided the information necessary to evaluate his disabilities under the applicable rating criteria.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary.  

Degenerative Joint Disease of the Knees

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  

The Veteran's DJD of the knees is rated under 38 C.F.R. § 4.71a, DC 5010, which applies to arthritis due to trauma.  DC 5010 instructs that arthritis due to trauma be rated as degenerative arthritis under DC 5003.  DC 5003 provides that evaluation shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If noncompensable limitation of motion is demonstrated, a 10 percent evaluation is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a noncompensable rating is warranted if flexion of the knee is limited to 60 degrees.  A 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a noncompensable rating is warranted if extension of the knee is limited to 5 degrees.  A 10 percent rating is in order if extension of the knee is limited to 10 degrees.  A 20 percent rating is in order if extension is limited to 15 degrees.  A 30 percent rating is in order if extension is limited to 20 degrees.  A 40 percent rating is in in order if extension is limited to 30 degrees, and a 50 percent rating is warranted if extension is limited to 45 degrees.  

 Normal range of motion of the knee is 0 degree extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A VA examination was conducted in July 2012.  The examiner noted that the Veteran suffers from daily bilateral knee pain, which is worse with prolonged walking, standing, and stairs.  The Veteran did not report flare-ups that impact the function of his knees.  

The Veteran's right knee flexion was recorded as 135 degrees, and his right knee extension was recorded as zero.  His left knee was also recorded as having flexion of 135 degrees, and extension of 0 degrees.  There was no objective evidence of painful motion of either knee.  The Veteran did not have additional limitation in the range of motion of either of his knees following repetitive-use testing, nor did the Veteran have any functional loss and/or functional impairment of the knee and lower leg.  There was no indication of instability in either knee.  The examiner noted that the Veteran's DJD of the knees did not impact his ability to work.  

Private treatment records revealed reports of bilateral knee pain, but did not contain additional range of motion testing results.    

As neither knee demonstrated flexion limited to 30 degrees, or extension limited to 15 degrees, the Veteran is not entitled to an evaluation in excess of 10 percent for DJD of the right knee or DJD of the left knee based on limitation of motion.  38 C.F.R. § 4.71a, DC 5260, 5261.  The record does not reflect any additional limitation of motion due to pain, including on repetitive use.  There is no indication of arthritis with the involvement of two or more major joints or more minor joint groups with incapacitating exacerbations, meaning that a rating in excess of 10 percent is not warranted under DC 5003.  

The Veteran is not entitled to a rating in excess of 10 percent under any other Diagnostic Code concerning the knee and leg.  There is no indication of ankylosis of the knee, which would be rated under DC 5256, instability of either knee, which would be rated under DC 5257, dislocation or removal of the semilunar cartilage, which would be rated under DC 5258, nor impairment of the tibia and fibula, which would be rated under DC 5262.    

The evidence of record thus dos not support the assignment of a rating in excess of 10 percent for DJD of the right knee or DJD of the left knee.  

Bilateral Pes Planus

The Veteran's bilateral pes planus is rated under DC 5276.  Under DC 5276, assignment of a noncompensable rating is appropriate for mild bilateral pes planus which is manifested by symptoms relieved by a built-up shoe or arch support.  Assignment of a 10 percent rating is warranted when pes planus is moderate, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  For severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, assignment of a 30 percent rating is warranted.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  

A July 2012 VA examination diagnosed bilateral pes planus and found that the Veteran did not have pain on use or manipulation of the feet, swelling on use, calluses caused by pes planus, or extreme tenderness of the plantar surface.  The examiner found that the Veteran did have decreased longitudinal arch height on weight-bearing, but noted there was no objective evidence of marked deformity or pronation of the foot, the weight-bearing line did not fall over or medial to the great toe, there was no "inward" bowing of the Achilles' tendon, and the Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon.  The examiner wrote that the Veteran's symptoms are not relieved by arch supports because he rarely uses them, and concluded that the Veteran essentially has mild asymptomatic pes planus.  

In his September 2012 Form 9, the Veteran asserted that he told the VA examiner that he experiences pain in both feet when walking and standing for any length of time, to include pain in his ankles.  He also explained that he rarely wears inserts because the inserts he was issued were cheaply constructed and caused damage to his shoes and discomfort in his heels.  He also asserted that use of inserts was impractical in the summer months when he usually wears sandals.  The Board recognizes that the Veteran, as a lay person, is competent to report the experience of pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Board will consider the symptom of pain in spite of the examiner's finding of no pain on manipulation or use of the feet.  

On the basis of the above evidence, the Board finds that a compensable evaluation for pes planus is not warranted at this time.  The VA examiner found that the Veteran's pes planus was mild.  While the Board acknowledges the Veteran's statements that he experiences pain when walking or standing, the Board finds that this pain alone does not merit a finding that the Veteran's pes planus is of moderate severity.  There is no indication of other symptoms that demonstrate moderate pes planus, such as a weight-bearing line over or medial to the great toe, or inward bowing of the tendo achillis.  Additionally, while the Board is sympathetic to the Veteran's pain and the issues cited in the Veteran's Form 9, it cannot disregard the fact that the Veteran has chosen not to use inserts to alleviate his pain.  As the Veteran has found that his foot pain is outweighed by the inconvenience, discomfort, and wear on his shoes that is associated with the use of inserts, the Board finds this symptom to be mild.  

The Board finds that the Veteran's pes planus is most appropriately described as mild, with symptoms that could be relieved by build-up shoes or arch support if the Veteran chose to use them.  While the Veteran has reported pain on use of his feet, the Veteran's overall symptom picture is not indicative of moderate pes planus.  Therefore, the Board must deny assignment of a compensable evaluation for bilateral pes planus in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276.

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's DJD of the knees or pes planus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular rating is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The Veteran's primary complaint is pain.  Knee pain is contemplated by the rating schedule as additional limitation of movement due to pain is for consideration when determining the Veteran's range of motion.  See DeLuca, supra.  Pain on use of the foot is expressly contemplated by DC 5276.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect that the disabilities at issue result in functional impairment which precludes his ability to obtain or retain substantially gainful employment.  Accordingly, the Board finds that a claim or TDIU has not been reasonably raised by the record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against assigning higher initial ratings, the doctrine is not for application in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an initial rating in excess of 10 percent for DJD of the right knee is denied.  

Entitlement to an initial rating in excess of 10 percent for DJD of the left knee is denied.  

Entitlement to a compensable initial rating for bilateral pes planus is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


